IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LESLIE WILLIS,
Plaintiff, 2:18-CV-00290-DSC
MJ LENIHAN
v.
ECF NO. 146

THE HON. JUDGE LAWRENCE J. O'
TOOLE, INDIVIDUALLY, AND IN HIS
OFFICIAL CAPACITY AS
ADMINISTRATIVE JUDGE FOR THE
COURT OF COMMON PLEAS OF
ALLEGHENY COUNTY ORPHANS'
COURT DIVISION; MICHAEL
MCGEEVER, INDIVIDUALLY AND TN
HIS OFFICIAL CAPACITY AS DIRECTOR
OF ALLEGHENY COUNTY DEPT. OF
COURT RECORDS WILLS/ORPHANS'
COURT DIVISION; MELISSA DIESEL,
INDIVIDUALLY; AND WILLIAM
TENNEY, INDIVIDUALLY;

\/\/\/\/\/\/\/\/\/\/\/\/V\/\/\/\/\/\_/V\/\/

Defendants.

MEMORANDUM ORDER

Presently before the Court is Plaintiffs “First Motion for Reconsideration Re: Magistrate
Judge’s Order (ECF No. 129) Terminating Judges Durkin, Judge l\/lanning, Timothy Finnerty,
and J ames Uziel” (ECF No. 146).

The United States Court of Appeals for the Third Circuit has instructed that “[t]he
purpose of a motion for reconsideration is to correct manifest errors of law or fact or to present
newly discovered evidence.” Harsco Corp. v. Zlotnickz‘, 779 F.Zd 906, 909 (3d Cir. 1985)
(citation omitted). Moreover, evidence that is not newly discovered may not be submitted in
support of a motion for reconsideration Id. at 909 (citing DeLong Col"p. v. Ra.ymond Int’l Inc.,
622 F.Zd 1135, 1139-40 (3d Cir. 1980)). Therefore, motions for reconsideration will be granted

only where a party demonstrates: “(l) an intervening change in the law has occurred, (2) new

 

evidence not previously available has emerged, or (3) the need to correct a clear error of law or
prevent a manifest injustice arises.” D’Angz'o v. Borough ofNescopec/c, 56 F. Supp. 2d 502, 504
(M.D. Pa. 1999) (citing North River Ins. Co. v. CIGNA Rez`nsurance Co., 52 F.3d 1194, 1218 (3d
Cir. 1995)). Granting a motion for reconsideration is an extraordinary remedy, and therefore, is
granted sparingly. Id. at 504 (citing NL Indus. v. Commer'cz`al Um'on Ins. CO., 935 F. Supp. 513
(D.N.J. 1996) (other citation omitted)).

Here, the motion for reconsideration must be denied. Plaintiff does not argue that an
intervening change in the law has occurred. Plaintiff does not suggest that new evidence not
previously available has emerged, or that there is a need to correct a clear error of law or prevent
an inj ustice. Plaintiff argues only that in a footnote in her (Amended) Amended/Second
Amended Complaint, she indicated that she intends to file a Separate Motion to Transfer. (ECF
No. 146 11 2.) Plaintiff s (Amended) Amended/Second Amended Complaint, however, indicates
that Defendant Durl<in, Finnerty, and Uziel are no longer named Defendants.l

The law is clear that named defendants must be listed in the caption o'f a complaint and in
the body of a complaint See Fed. R. Civ. P. lO(a) (“The title of the complaint must name all the
parties.”); see also Fed. R. Civ. P. 10(b) (a plaintiff must state his or her claims against the
defendants). Here, Plaintiff specifically deletes certain parties from the Caption of the case and
omits any reference to them in the (Amended) Amended/Second Amended Complaint (ECF No.
125).

ln addition, this Court has no power to transfer these formerly named defendants to state
court Plaintiff, however, may file a civil action against them in state court. These former

defendants were administratively teiminated on the docl<et, but their voluntary dismissal by

 

‘ Defendant Manning had been terminated from this civil action on March 14, 2018. Due to a clerical error, the
Court’s Order of November 30, 2018 (ECF No. 129) mistakenly ordered that he be terminated See Fed. R. Civ. P.
60(a).

 

Plaintiff is a dismissal without prejudice to Plaintiff’s filing an action against them in state court.
See Fed. R. Civ. P. 41(a).

Finally, as stated in this Couit’s Order of Novernber 30, 2018 (ECF No. 129), the Court
will permit no further amendments to the (Amended) Amended/Second Amended Complaint.

Therefore, Plaintiff s motion for reconsideration (ECF No. 146) will be denied.

v ORDER

AND NOW this §__;’__zd:yfof December, 2018, it is hereby ORDERED that Plaintiff’ s
“Fii‘st Motion for Reconsideration Re: Magistrate Judge’s Order (ECF No. 129) Terminating
Judges Durkin, Judge Manning, Timothy Finnerty, and J ames UZiel” (ECF No. 146) is
DENIED.

IT IS FURTHER ORDERED that, in accordance with the Magistrate Judges Act, 28
U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72(a), and Local Civil Rule 72.C.2., the
parties are allowed fourteen (14) days after the date of service of this Order to file objections to
the determinations made herein, which shall specifically designate the paits of the order objected
to and the basis for the obj ection. Any party opposing the objections shall have fourteen (14)

days from the date of service of the objections to respond thereto. Failure to file a timely

objection shall constitute a waiver of any appellate rights.

BY THE COURT

f LisA PUPo LENIHAN
United States Magistrate Judge

 

